DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miner (US 2002/0062894) and further in view of Bernier (CN 1159458).
As best depicted in Figure 2, Miner is directed to a tire construction comprising an axially outermost rubber layer 12 (corresponds with claimed belt pad) that is positioned between a carcass ply 10 (innermost carcass ply) and a belt assembly 9.  More particularly, said rubber layer includes (a) 0.5-8 phr of sulfur and (b) an antireversion agent at a “most preferred” loading between 1 phr and 3 phr (Paragraphs 34 and 87), wherein said antireversion agent can be hexamethylene bis-thiosulfate disodium salt dihydrate (Paragraphs 17 and 36).  The rubber composition of Miner further includes common accelerators, such as thiazoles and sulfenamide, at a loading between 0.5 and 3.0 phr (Paragraph 88).  In such an instance, however, Miner fails to specifically teach the use of the claimed sulfenamide.
Bernier, on the other hand, is similarly directed to a tire construction and recognizes the known use of a wide variety of sulfenamide accelerators, including dibenzyl 2-benzothiazolesulfenamide (top of Page 4).  One of ordinary skill in the art at the time of the invention would have found it obvious to use any known sulfenamide accelerator that has utility in tire compositions and such includes the claimed sulfenamide, as evidenced by Bernier.  It is further noted that Applicant has not provided a conclusive showing of unexpected results for the claimed combination of materials (comparative examples are completely devoid of   hexamethylene bis-thiosulfate disodium salt dihydrate- lack of evidence that the combination of said salt and the claimed sulfenamide result in unexpected benefits).    
With respect to claim 2, Bernier is silent with respect to the inclusion of a cobalt salt.
Regarding claims 7 and 8, the rubber composition of Bernier “typically” includes 60-90 phr of natural rubber (Paragraph 35).
With respect to claims 9 and 10, Bernier teaches the inclusion of a wide variety of resins, including resorcinol and hexamethylenetetramine and the claimed loadings are consistent with those taught by Bernier and commonly used in tire rubber compositions (Paragraph 86). 
As to claims 11 and 12, Bernier suggests a combination of carbon black and silica (fillers), wherein a combined filler loading is between 30 phr and 110 phr (Paragraphs 39 and 40).  One of ordinary skill in the art at the time of the invention would have found it obvious to use carbon black and silica in accordance to the claims given the general disclosure detailed above, it being well recognized that carbon black is commonly used at larger loadings as compared to silica.   
Claim(s) 1-4 7, 8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US 2017/0305192) and further in view of Bernier.  
As best depicted in Figure 1, Yokoyama is directed to a tire construction including a belt pad or breaker cushion rubber 17 that is arranged between a carcass 6 and a belt or breaker 7.  More particularly, Yokoyama teaches a composition G that is applicable to said belt pad, wherein said composition includes 2phr or 3 phr of VULCUREN KA9188 and 5 phr of sulfur (Table 1 and Paragraphs 87, 89, and 325).  This corresponds with 1,6-bis(N,N-dibenzylthiocarbamoyldithio) hexane.  The composition further includes a vulcanization accelerator (N-tert-butyl-2-benzothiazolyl sulfenamide) (Table 1 and Paragraph 329).  Yokoyama, however, fails to specifically teach the inclusion of N,N-dibenzylbenzothiazole-2-sulfenamide as the accelerator. 
In any event, a wide variety of sulfenamide accelerators are commonly used in tire applications, including that required by the claimed invention, as shown for example by Bernier.  In particular, among a plurality of sulfenamide accelerators, Bernier teaches the use of the claimed accelerator and N-tert-butyl-2-benzothiazolyl sulfenamide, suggesting their alternative use in tire applications.  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to use the claimed accelerator in the rubber composition of Yokoyama.  Looking at Table 1, it is noted that Comparative Examples 2, 3, and 5 have substantially equal or superior heat aging resistance and crack growth resistance as compared to Inventive Examples 6 and 7 and thus, Table 1 fails to provide a conclusive showing of unexpected results.
With respect to claim 2, the composition of Yokoyama is devoid of a cobalt organic acid.
Regarding claims 7 and 8, Yokoyama teaches the preferred use of at least 50 phr of natural rubber (Paragraph 121). 
As to claims 11 and 12, a fair reading of Yokoyama suggests the use of carbon black and silica and the claimed loadings are consistent with those that are conventionally used in tire rubber compositions (Paragraphs 129, 146, and 148)                    
Conclusion           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        August 12, 2022